Citation Nr: 0118033	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  99-13 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
June 1967.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefit sought on 
appeal.  The veteran timely perfected an appeal on this 
issue.

In March 2001, the veteran was afforded a hearing before a 
Member of the Board at the RO.  During that hearing, the 
veteran withdrew the issues of entitlement to increased 
ratings for his service-connected left and right knee 
conditions.  


REMAND

In July 1998, the veteran applied for service connection for 
PTSD due to experiencing traumatic events during the Vietnam 
Conflict.  That month, the RO sent the veteran a PTSD 
questionnaire to attempt to verify the veteran's stressors.  
The veteran failed to respond to the questionnaire.  

A letter from the veteran's VA licensed clinical social 
worker (LCSW) received in June 1999 is of record.  The social 
worker stated that the veteran had first received treatment 
from the Hartford Veteran's Center on April 5, 1982.  In 
addition, it was noted that he received contract counseling 
from Linda Reinberg, Ph.D. through the New Haven Veteran's 
Center.  The social worker noted that the veteran related the 
following stressful events: he was on guard duty when the 
enemy attacked, he was exposed to dead, wounded and badly 
burned servicemen while he helped load and unload 
helicopters, he was under mortar fire, and he was ambushed by 
the enemy when on a re-supply convoy.

The Board notes that there have been significant changes in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law defines VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim, and eliminates from 38 U.S.C.A. § 
5107(a) the necessity of submitting a well-grounded claim to 
trigger VA's duty to assist (thus superceding the decision in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded).  These 
changes are applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act. Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.

The Board also points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; hence, the claims 
should be adjudicated on the merits.  These actions should be 
accomplished by the RO, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board also emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Further development is needed in light of the new law, the 
existence of additional medical records pertaining to the 
veteran's PTSD, and the social worker's description of 
several inservice traumatic events claimed by the veteran. 

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for any 
psychiatric disorders since his discharge 
from service.  When the veteran responds 
and provides any necessary 
authorizations, the RO should obtain all 
treatment records from any identified 
treatment source not currently of record.  
The RO should specifically request the 
veteran's records from the Hartford and 
New Haven Veteran's Centers and from Dr. 
Reinberg.  All records obtained should be 
associated with the claims folder.

2.  The RO should inform the veteran of 
the critical importance of supplying 
additional, clarifying information as to 
his claimed in-service stressors.  The RO 
should request from the veteran a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as the specific dates of 
events, locations, his unit assignment 
(down to the company level) and the names 
and units of any other servicemen 
involved.  He should be informed that 
such evidence may include any photographs 
or other documentation that might serve 
to verify alleged stressors, including 
combat.  He should be advised that 
information is vitally necessary to 
obtain supportive evidence of stressful 
events and that the information about 
stressors must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  The veteran should also be 
informed of the probative value of any 
lay statements from persons with 
knowledge of the alleged stressful 
events.  The RO should attempt to assist 
the veteran in obtaining such statements.  
All records obtained should be associated 
with the claims file.

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether the veteran has PTSD 
and, if so, the extent and likely 
etiology of PTSD.  All indicated testing 
should be accomplished, and the claims 
folder, including any evidence compiled 
as a result of paragraphs 1 through 2, 
should be reviewed by the examiner prior 
to the examination.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
medical probability that the veteran is 
suffering from PTSD due to disease or 
injury which was incurred in or 
aggravated by service.  If the veteran is 
diagnosed with PTSD, it is essential that 
the examiner identify each claimed 
stressor which is sufficient to support 
the diagnosis and state whether there is 
a causal relationship between the 
stressor and the veteran's present 
symptomatology.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  If any action taken remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case.  They should then 
be afforded the requisite opportunity to 
respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate review.  No action is 
required of the veteran until he receives further notice.

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



